Citation Nr: 0529545	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to service connection for residuals of a 
right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1990 to 
August 1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2002 the veteran testified at a RO hearing.  In March 
2004 the Board remanded the issues for further development.

The issue of service connection for residuals of a right 
inguinal hernia repair is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in February 1997, the RO denied the 
veteran's request of entitlement to service connection for a 
low back disorder.  The veteran did not file a notice of 
disagreement.

2.  Certain evidence received since the February 1997 rating, 
when considered together with all of the evidence, both old 
and new, is not so significant that it must be considered to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
February 1997 rating decision, and the veteran's claim of 
entitlement to service connection for a low back disorder has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and VCAA letter 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a March 2004 VCAA letter, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining, as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in March 2004 which was 
after the February 2001 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the March 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The veteran attended a RO hearing in October 2002.  
Neither the appellant nor her representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.



Analysis

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The most recent denial by the RO was in February 1997.  This 
decision was not appealed and is final.  38 U.S.C.A. § 7105.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's requests to reopen which resulted 
in the February 2001 rating decision was received prior to 
August 2001, the new version of 38 C.F.R. § 3.156(a) does not 
apply in this case. 

In the February 1997 rating decision, the RO denied service 
connection for low back pain.  That decision was not 
appealed, and is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the February 1997 rating 
decision consisted of the following:

Service medical records showing treatment for a back 
disorder.  A December 1996 VA examination showing the 
veteran's back injury had resolved and did not warrant a 
diagnosis of residuals or chronicity.  An accompanying x-ray 
showed an unremarkable lumbosacral spine.  

Pertinent evidence received since the February 1997 rating 
decision includes the following:  

An August 2000 private medical record indicated that the 
veteran was status post repair of right inguinal hernia and 
was experiencing right lower back pain over the muscular 
area.  In September 2000 it appears the veteran complained of 
lower back pain.  A February 2002 statement from the 
veteran's husband asserted that the veteran had a painful 
bulge on her lower right pelvic area prior to physical 
training and eventually had a diagnosis of hernia requiring 
surgery in 2000.  

The evidence added to the claims file since the February 1997 
rating decision is new, in that it was not previously of 
record.  The evidence documents the veteran's low back pain 
in the context of a hernia disorder, however it does not show 
that the low back disability is related or due to the 
veteran's service.  Hence, the evidence does not address the 
bases for the previous denial of the veteran's claim.  Any 
reference to the veteran's time in service is merely history 
as reported by the veteran.  Thus the additional evidence 
received is cumulative and redundant, does not bear directly 
and substantially upon the specific matters under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It is not "new and material," and the appeal to reopen a 
claim of service connection for a low back disorder must be 
denied.  

The veteran is welcome to submit new and material evidence in 
the future in an attempt to reopen her service connection 
claim for a low back disorder.  


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim of service connection for a low back 
disorder.  To this extent, the appeal is denied.


REMAND

The veteran claims that she noticed a bulge in her right 
lower area in 1995 which was treated as a gynecological 
problem in service.  Service medical records revealed that 
the veteran complained of pain in her lower right side, as 
reflected by records including September 1990, September 
1994, and May 1995 entries.  (The September 1994 entry also 
showed the veteran was 2 months pregnant).  The veteran was 
afforded a VA examination in November 2000 for her right 
inguinal hernia.  The claims folder was not initially 
available for review by the examiner.  Subsequently, the 
examiner added a handwritten note to the examination and 
indicated that an attempt was made to review all the 
veteran's records and that no evidence could be found 
suggesting hernia in the service records.  The examiner also 
implied that some records could have been missed in the 
review.  Under these circumstances, the Board finds that 
another VA opinion is warranted to determine the nature and 
etiology of the veteran's residuals of right inguinal hernia 
repair after thoroughly reviewing the claims folder.  



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran's claims folder should be 
sent to an appropriate VA examiner to 
ascertain the nature and etiology of her 
status post right inguinal hernia repair.  
It is imperative that the claims file be 
reviewed by the examiner in connection 
with the examination.  After reviewing 
the claims file (to specifically include 
service medical records) the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's residuals of a right inguinal 
hernia repair are related to service.  
The examiner should specifically comment 
on any relation the hernia could have had 
to the veteran's complaints or 
gynecological disorders in service.  A 
detailed rationale for all opinions 
expressed should be furnished.

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

 
 
 
 

